Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 02/25/2022 is acknowledged. Claims 1, 3 and 5-15 have been amended. Claims 16-18 are newly added. Thus, claims 1-18 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “a capacitor which is connected to the inductor via a switch and which can be charged with said discharge current” in claims 1 and 12, and the limitation recites “wherein the control unit comprises a restart timer which is configured to switch on the switch at a set time limit after switching off the switch” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1, line 9, it is suggested that the limitation recites “in DCM mode” should be spelled as –in discontinuous conduction mode (DCM)--. 
Also, it is suggested “ZXCS” in claims 1 and 12, and “ASIC” in claim 15 should be spelled out.
In claim 11, it is suggested that the limitation recites “Driver for light sources, in particular for LEDs according to claim 1” should be changed to --The PFC circuit according to claim 1, further comprises a driver circuit for driving light sources including plurality of LEDs-- to make it clearer.
In claim 12, line 1-2, it is suggested that the limitation recites “Method for power factor correction (PFC) by means of a PFC circuit, in particular the PFC circuit (20) according to claim 1” should be changed to --A method for performing a power factor correction (PFC) circuit-- to make it clearer.
In claim 13, it is suggested that the limitation recites “A control unit for implementing the method according to claim 12” should be changed to --The method according to claim 12, wherein the PFC circuit further comprises a control unit alternately switch the switch on and off based on a feedback control-- to make it clearer.
In claims 14 and 15, it is suggested that the limitation recites “The control unit according to claim 13” should be changed to --The method according to claim 13--associates with the suggested above to make it clearer.
In claims 6 and 14, it is suggested the word “and/or” should be changed to --and-- by itself or changed to --or-- by itself.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12: in claim 1, lines 3-4 the limitation recites “a capacitor which is connected to the inductor via a switch and which can be charged with said discharge current” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that which capacitors connected to the inductor via a switch, because figure 1 shows that the switch (24) is not in the current path between the inductor (21) and the capacitor (23). The method of claim 12 comprises the same unclear feature as recites in claim 1.
Regarding claims 1 and 14: in claim 1, lines 5-8, the limitation recites “a control unit which is configured to alternately switch the switch on and off based on a feedback control, wherein the control unit has an input interface for receiving a feedback signal which represents a discharge voltage of the inductor” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a feedback control? Where does a feedback control come from? And where does a feedback signal come from? The method of claim 14 comprises the same unclear feature as recites in claim 1.
Regarding claims 1 and 12: in claim 1, line 8, the term "a discharge voltage of the inductor" is used, and on lines 10-11, the term "the discharge voltage". On lines 13-14, the term "the inductor voltage" is used. For consistency of terminology, the term "the discharge voltage" should also be used. The method of claim 12 comprises the same feature as recites in claim 1.
Regarding claims 1 and 12: in claim 1, lines 9-11, the limitation recites “wherein the control unit, in a DCM mode, is further configured to calculate a switch on time (T.sub.on) of the switch which is after a first local minimum of the discharge voltage” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that how does the control unit calculate a switch on time (T.sub.on) of the switch? The method of claim 12 comprises the same feature as recites in claim 1.
The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Claims 2-18 are depending on claim 1, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), secondparagraph.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 11, the limitation “Driver for light sources, in particular for LEDs, which comprises a PFC circuit according to claim 1” refers back to claim 1’s “a PFC circuit” Therefore, the limitation of “comprises a PFC circuit” does not further limit “a driver for light sources” of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 is an apparatus claim, and claim 12 is a method claim.  While claim 1 upon which claim 12 depends is directed to an apparatus, the method steps recited in claim 35 do not constitute any further limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 13-15 are depending on claim 12, are rejected the same reason under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Citation of Relevant Prior Arts
Chen (U.S Publication No. 20130307497 A1) discloses a switching power supply device that includes a zero current detecting circuit that detects zero current of electric current flowing through the inductor to turn ON the switching element, an ON width generating circuit that determines the ON width of the switching element to turn OFF the switching element, and an OFF width detecting circuit that detects the OFF width of the switching element based on the output of the ON width generating circuit and the output of the zero current detecting circuit, and holds the OFF width until the next operating cycle.
Yang et al. (U.S Patent No. 7116090 B1) discloses a power factor control (PFC), and more particularly to a control circuit for power factor control in discontinuous mode.
Kim et al. (U.S Publication No. 20180054113 A1) discloses a Power Factor Correction (PFC) circuit comprises an oscillator circuit. The oscillator circuit receives a valley detect signal indicating a zero current condition, determines a blanking time according to an operational cycle of the PFC circuit, and determines to initiate the operational cycle according to the valley detect signal and the blanking time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        08/27/2022